Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
Applicant's election of Group I (claims 1, 2, 4, 11, 14-18, and 25) in the reply filed on 8/16/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
2.	The requirement is still deemed proper and is therefore made FINAL.
3.	Claims 26, 36, 39, 43, 44, 46, 51, 63, 70, and 78 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/16/21.
4.	Currently, claims 1, 2, 4, 11, 14-18, and 25 are under consideration.  
Information Disclosure Statement
5.	The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609 A(1) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the Examiner on form PTO-892 or Applicant on PTO-1449 cited the references they have not been considered. See references listed in the specification.

Specification
7.	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
I.	The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. For example, see page 42 lines 2-3. 
Abstract
8.	This application does not contain an abstract of the disclosure as required by 37 CFR 1.72(b).  An abstract on a separate sheet is required.
Claim Objections
9. 	Claims 1, 2, 4, 11, 14-18, and 25 are objected to because of the following informalities: The claims utilize several acronyms “CD33, CC, TC, TT, CA, AA, hP67.7, and SGN-33A” without first defining what it represents in the independent claim. While the claims can reference acronyms, the material presented by the acronym must be clearly set forth at the first use of the acronym. CD33 is sialic acid binding Ig-like lectin 3 (SIGLEC-3, Siglec-3). For example, see specification, page 12 lines 9-14. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

10.	Claims 2, 4, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A. 	Claims 2, 4, and 16 recites the phrase "fragments thereof”, however it is unclear how to define fragments and/or partial peptides that are considered to relate to the recited binding antigens in the instantly claimed method. The specification does not teach examples of the required components of the recited "fragments thereof” that contain conserved regions allowing for the claimed detection procedure. The phrase "fragments thereof” are vague and indefinite because the characteristics needed to determine whether an unknown could be considered immunologically detectable while being a "fragments thereof” is unknown. Accordingly the claims are unclear.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the
invention, and of the manner and process of making and using it, in such full, clear, concise,
and exact terms as to enable any person skilled in the art to which it pertains, or with which it
is most nearly connected, to make and use the same, and shall set forth the best mode
contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

11. 	Claims 2, 4, and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AlA the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 2, 4, and 16 are drawn to methods for treating a subject with cancer expressing CD33 wherein a genotype of for the CD33 single-nucleotide polymorphism rs 12459419, and the genotype may be CC, TC, or TT, or detect the genotype of the subject for CD33 single-nucleotide polymorphism 153865444, and the genotype may be CC, CA, or AA; and administering a therapeutically effective amount of an agent that selectively binds to CD33 if the subject exhibits a CC genotype for the CD33 single-nucleotide polymorphism rs12459419 or rs3865444.
The written description in this case does not set forth the utility of any and all
CD33 antigen binding "fragments thereof”. Therefore the written description does not reasonably convey the claimed subject matter to one of ordinary skill in the art. Neither the specification nor the claims exemplify "fragments thereof”; operable in the claimed invention. 


There is no guidance as to what " fragment(s) thereof” if any can be produced and utilized for the intended purpose. The specification does not include structural examples of binding antigen fragments. Therefore, the claims are directed to "fragments thereof” having specified binding characteristics which could result in any number of complexes not taught and enabled by the specification.
Vas-Cath Inc. V. Mahurkar, 19 USPQ2d 1111, clearly states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed." (See page 1117).
The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116). Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 USC 112 is severable from its enablement provision (see page 115).
Without a sequence or examples of "fragments thereof’, the skilled artisan cannot envision the detailed structure of the vasopressin pro-hormone, thus conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of production and or isolation. An adequate description requires more than a mere statement that it is part of the invention and a reference to a potential method of isolating it.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

12. 	Claims 1, 2, 4, 11, 14-18, and 25 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to a judicial exception or JE (i.e. natural phenomena-measuring biomarkers found in nature and abstract idea-comparison to a reference control) without significantly more.
The claim(s) recite(s): 
Independent Claim 1. A method of treating a subject with a cancer expressing CD33 comprising: performing an assay to detect the genotype of the subject for the CD33 single-nucleotide polymorphism rs 12459419, wherein the genotype may be CC, TC, or TT, or detect the genotype of the subject for CD33 single-nucleotide polymorphism 153865444, wherein the genotype may be CC, CA, or AA; and

Independent Claim 15. A method for determining whether a subject with a cancer expressing CD33 is likely to benefit from treatment with an agent that selectively binds to CD33 comprising:
providing tissue from a subject who has been diagnosed with the cancer; performing an assay on the tissue, or on a derivative of the tissue, to detect the genotype of the subject for the CD33 single-nucleotide polymorphis rs12459419, wherein the genotype may be CC, TC, or TT or for the CD33 single-nucleotide polymorphism rs3865444, wherein the genotype may be CC, CA, or AA;
wherein the subject is likely to benefit from treatment with an agent that selectively binds to CD33 if the subject exhibits a CC genotype for the CD33 single-nucleotide polymorphism rs12459419 or the CD33 single-nucleotide polymorphism rs3865444 and the subject is not likely to benefit from treatment with an agent that selectively binds to CD33 if the subject exhibits a TC or TT genotype for the CD33 single-nucleotide polymorphism rs 12459419 or a CA or AA genotype for the CD33 single-nucleotide polymorphism rs3865444.
The judicial exception (natural phenomena) is not integrated into a practical
application because assaying natural biomarkers in a sample and administering a therapeutic based on a conditional clause (if the subject exhibits a CC genotype for the CD33 single-nucleotide polymorphism rs12459419 or rs3865444) – claim 1 or determining the likely benefit of treatment – claim 15. 

The methods read on instances where no treatment is provided and/or abstract processed that merely think about the results but does not practically apply the judicial exception (no action on the JE).
In other words, there is no corresponding action with respect to the knowledge provided by the judicial exception. Although claim 1 includes a step for administering a therapeutically effective amount of an agent, the claims includes a conditional clause “if the subject exhibits a CC genotype for the CD33 single-nucleotide polymorphism rs12459419 or rs3865444l”; therefore the method reads on instances where the treatment does not occur.
The method of claim 1 only provides a medical treatment / if the subject exhibits a CC genotype for the CD33 single-nucleotide polymorphism rs12459419 or rs3865444. This method encompasses non-treatment processes. 
The claim(s) does/do not include additional elements that are sufficient to amount
to significantly more than the judicial exception because the treatment steps do not transform the method into an inventive process. The additional steps do not amount to significantly more than the judicial exception.
While claim 15 does not administer a treatment at all. The method of claim 15 only determines the likely benefit of a treatment (mental processes). Accordingly, the claims do not integrate the JE into a practical application.




data reads on “An Idea ‘Of Itself” as when given its broadest reasonable interpretation,
such a comparison would read on a mental process that could be performed in the
human mind, or by a human using pen and paper. See July 2015 Update, Quick
Reference Guide.
Similar mental processes have been held by the courts to be abstract ideas, e.g.,
collecting and comparing known information in Classen, or comparing information
regarding a sample or test subject to a control or target data in Ambry and Myriad
CAFC.
The specific information that is being compared (CD33 polymorphism) merely narrows the abstract idea, which does not make the comparison step less abstract and is not sufficient to provide eligibility on its own. 
Based upon an analysis with respect to the claims as a whole, the claims are
determined to be directed to a law of nature/natural principle (natural phenomena). The
rationale for this determination is explained below: 
A claim that focuses on use of a natural principle (merely assaying the natural compositions or genotype of a subject for the CD33 single-nucleotide polymorphis rs12459419, wherein the genotype may be CC, TC, or TT or for the CD33 single-nucleotide polymorphism rs3865444, wherein the genotype may be CC, CA, or AA) must also include additional elements or steps to show that the inventor has practically applied, or added something significant to, the natural principle itself. See Mayo, 101 USPQ2d at 1966.


principle in a significant way to impose a meaningful limit on the claim scope. The
analysis turns on whether the claim has added enough to show a practical application.
See id. at 1968.
In other words, the claim cannot cover the natural principle itself such that it is
effectively standing alone. A bare statement of a naturally occurring correlation, albeit a
newly discovered natural correlation or very narrowly confined correlation, would fail this
inquiry. See id. at 1965, 1971.
It is not necessary that every recited element or step integrate or relate to the
natural principle as long as it is applied in some practical manner. However, there must
be at least one additional element or step that applies, relies on or uses the natural
principle so that the claim amounts to significantly more than the natural principle itself.
Along with integration, the additional steps must be sufficient to ensure that the
claim amounts to significantly more than the natural principle itself by including one or
more elements or steps that limit the scope of the claim and do more than generally
describe the natural principle with generalized instructions to “apply it.” See id. at 1965, 1968. The additional elements or steps must narrow the scope of the claim such that
others are not foreclosed from using the natural principle (a basic tool of scientific and
technological work) for future innovation.
Elements or steps that are well-understood, purely conventional, and routinely
taken by others in order to apply the natural principle, or that only limit the use to a
particular technological environment (field-of-use), would not be sufficiently specific.
See id. at 1968.

Limitations that are necessary for all practical applications of the natural principle,
such that everyone practicing the natural principle would be required to perform those
steps or every product embodying that natural principle would be required to include
those features, would not be sufficient to confer patent eligibility.
In addition, appending conventional steps, specified at a high level of generality,
to a natural principle does not make the claim patent-eligible. Steps that amount to
instructions that are well-understood, routine, conventional activity, previously engaged
in by those in the field add nothing specific to the natural principle that would render it
patent-eligible.
Furthermore, the additional elements set forth in the dependent claims also
represent well-understood, routine, conventional activity that was previously engaged in
by those in the field.
In summary, the claims do not include additional elements/steps or a
combination of elements/steps that are sufficient to ensure that the claims amount to
significantly more than a natural principle itself. This is because (1) the claims would
cover every substantial practical application of the correlation and (2) the additional
steps recited in the claim were previously taken by those in the field.

no more than recognizing the law of nature itself. A claim setting forth the measurement of naturally occurring polymorphism biomarkers in patients would require additional steps that do significantly more to apply this principle than conventional marker testing or general diagnostic activity based on such testing. Such additional steps could involve, for example, a testing technique or treatment steps that would not be conventional or routine.
In this case, it was known to assay polymorphisms in CD33 SNPs (page 3, second paragraph). See Mortland et al. Clinical cancer Research, 15 march 2013, Vol.19, pages 1620-1627. 
The assay taught by Mortland et al. detected the genotype of a subject for the CD33 single-nucleotide polymorphism (SNP) rs12459419 controlling expression of exon 2 (To characterize the spectrum of frequently occurring CD33 SNPs, we sequenced the coding region of CD33 in 100 randomly selected samples from the COG-AAMLO3P1 cohort ... Sequencing studies identified ... rs12459419, Pg. 3, fourth paragraph; CD33 SNPs identified by sequencing ...Ala14Val ... rs12459419 ... Exon 2, Pg. 14, Table 1), wherein the genotype may be CC, TC, or TT and wherein the presence of the CC genotype in rs12459419 indicates expression of exon 2 of CD33 (patients homozygous for variant allele (TT) for rs12459419 were more to likely have favorable-risk disease as compared CC ... and significantly lower diagnostic blast CD33 expression as compared to other genotypes, Abstract; 

101 Analysis — Claims 1 and 15

Step 1: — Is the claim to a process, machine, manufacture or composition of matter?
YES. The claims recite a step or act, i.e. methods of treatment. Thus, the
Claims are directed to a process.

Step 2A Prong 1: Is the claim directed to a law of nature, a natural phenomenon, or an
abstract idea?
Yes. The claim recites a step of assaying and administering “if” conditions are met” (claim 1) or merely thinking about the likely benefit of treatment (claim 15).
This reads on instances wherein the JE is not acted or mental activities that are abstract ideas (JE). Mental processes have been held by the courts to be abstract ideas, e.g.,
collecting and comparing known information in Classen, or comparing information
regarding a sample or test subject to a control or target data in Ambry and Myriad
CAFC.
The specific information that is being compared (polymorphism biomarkers) merely narrows the abstract idea, which does not make the comparison (likely benefit) step less abstract and is not sufficient to provide eligibility on its own. 
Therefore, claim 15 is directed to an abstract idea. The claim is drawn to an abstract ideas in what they are directed to a method for collecting and comparing information regarding a sample or test subject to a control or target data (Ambry/Myriad CAFC).

Step 2A Prong 2: Is the JE integrated into a practical application?

No, there is not action on the JE. The method merely requires thinking about the information or results obtained (comparison and possibly initiating a treatment) reading
on instances wherein the JE is not physically acted on.

Step 2B: Does the claim as a whole amount to significantly more than the judicial
exception, i.e. the product of nature, law of nature, natural phenomenon, or abstract
idea? Inventive concept

The claim as a whole is analyzed to determine whether any additional element, or
combination of elements, is sufficient to ensure that the claim amounts to significantly more than the abstract idea. The claim recites steps of providing a sample and assaying the sample for CD33 polymorphism (SNPs) which are all well understood, routine and conventional procedures. See Mortland et al. Clinical cancer Research, 15 march 2013, Vol.19, pages 1620-1627. Accordingly, the claims as a whole do not amount to significantly more than the abstract idea of comparing/determining information (evaluating data). The claim is not patent eligible.

The claims do not include additional elements that are sufficient to amount to
significantly more than the judicial exception. The method of claims 1, 2, 4, 11, 14-18, and 25 are generally directed to collecting information and comparing the data to determine possible treatment or likely benefit of treatment. 


Further, it is well established that the mere physical or tangible nature of additional
elements such as the obtaining and detecting steps does not automatically confer
eligibility on a claim directed to an abstract idea (see, e.g., Alice Corp. v. CLS Bank Int'l,
134 S.Ct. 2347, 2358-59 (2014)).

For all of the reasons above, at least claims 1 and 15 fails to include additional elements
that are sufficient to amount to significantly more than the judicial exception(s).

Claims 2, 4, 11, 14, 16-18, and 25 are directed to the additional step of measuring by known routine assay techniques. As such, claims 2, 4, 11, 14, 16-18, and 25 fails to include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claim Rejections - 35 USC § 102
13.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


I.	Claim(s) 1, 2, 4, 11, 14-18, and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mortland et al. Clinical cancer Research, 15 march 2013, Vol.19, pages 1620-1627.	
Regarding Claim 1, Mortland discloses a method of treating a subject with a cancer expressing CD33 (CD33 SNPs) could serve as prognostic markers and to help in the selection of patient subsets most suitable for therapies containing GO and possibly other CD33-targeted immunotoxins, Pg. 7, third paragraph; pharmacogenetic information might be useful to individualize the use of GO in the clinic, Pg. 6, fourth paragraph; gemtuzumab ozogamicin (GO, Mylotarg™) ... for the treatment of CD33+ AML, Pg.2, second paragraph) comprising: performing an assay to detect the genotype of the subject for the CD33 single- nucleotide polymorphism rs12459419, wherein the genotype may be CC, TC, or TT (Identification and Genotyping of SNPs in CD33 ... we sequenced the coding region of CD33 in 100 randomly selected samples from the COG-AAMLO3P1 cohort ... identified ... SNPs (rs12459419 ...) that occurred with the
minor allele frequency, Pg. 3, fourth paragraph; Within the COG-AAMLO3P1 cohort, patients with the TT genotype of rs12459419 were significantly more likely to have favorable-risk disease than those with at least one C allele (CC or CT genotype ...), Pg. 5, first paragraph). Mortland further teaches the CC genotype for the CD33 single-nucleotide polymorphism rs12459419 patients with the TT genotype of rs12459419 were significantly more likely to have favorable-risk disease than those with at least one C allele (CC or CT genotype ...), Pg. 5, first paragraph). 

Regarding Claim 2 and 16, modified Mortland discloses the method of claim 1, wherein the agent that selectively binds to CD33 comprises an antibody that selectively binds CD33, or an antigen binding fragment thereof (gemtuzumab ozogamicin (GO, Mylotarg™), an immunoconjugate between an anti-CD33 antibody and a toxic calicheamicin-y derivative ... for the treatment of CD33+ AML, Pg.2, second paragraph).
Regarding Claims 4 and 11, Mortland discloses the method of claim 1, wherein the agent that selectively binds to CD33 comprises an antibody that selectively binds CD33, or an antigen binding fragment thereof, conjugated to a toxin (gemtuzumab ozogamicin (GO, Mylotarg™), an immunoconjugate between an anti-CD33 antibody and a toxic calicheamicin-y derivative ... for the treatment of CD33+ ~ AML, Pg.2, second paragraph).
Regarding Claim 14, 15, and 25, Mortland discloses a method for determining whether a subject with a cancer expressing CD33 is likely to benefit from treatment with an agent that selectively binds to CD33 (pharmacogenetic studies ... to use genotype data to predict beneficial or adverse response to specific drug and then utilize this information to optimize the drug's therapeutic efficacy ... by helping in the selection of appropriate patient subsets, Pg. 6, third paragraph; CD33 SNPs could serve as prognostic markers and to help in the selection of patient subsets most suitable for therapies containing GO and possibly other CD33-targeted immunotoxins, Pg. 7, third paragraph;gemtuzumab ozogamicin (GO, Mylotarg™), an immunoconjugate between 
Mortland further teaches expression levels of CD33 genotypes (we found a significant association between 3 CD33 SNPs and CD33 expression on AML blasts ... SNP rs12459419 (C>T; Ala14Val) ... were ... associated with lower median CD33 expression (rs12459419:CC vs. CT vs. TT; 152.2 vs. 97.4 vs. 44.8; p<0.001, Pg. 5, second paragraph; patients homozygous for variant allele (TT) for rs12459419
were more likely have favorable-risk disease as compared CC and CT genotypes ... and significantly lower diagnostic blast CD33 expression as compared to other genotypes, Abstract).
Regarding Claim 17, Mortland performed assays to detect the presence of
amino acids encoded by exon 2 of CD33 (To characterize the spectrum of frequently occurring CD33 SNPs, we sequenced the coding region of CD33 in 100 randomly selected samples from the COG-AAMLO3P1 cohort ... Sequencing studies identified ... 
Regarding Claim 18, Mortland discloses the method of claim 1, wherein the agent that selectively binds to CD33 is gemtuzumab ozogamicin, hP67.7, or SGN-33A (gemtuzumab ozogamicin (GO, Mylotarg™), an immunoconjugate between an anti-CD33 antibody and a toxic calicheamicin-y derivative ... for the treatment of CD33+ AML, Pg.2, second paragraph).

14.	For reasons aforementioned, no claims are allowed.

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA COOK whose telephone number is 571-272-0816. The examiner works a flexible schedule but can normally be reached on Monday-Friday from 9am to 5pm.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Lisa V. Cook
Patent Examiner
Art Unit 1642
571-272-0816
10/8/21

/LISA V COOK/Primary Examiner, Art Unit 1642